Citation Nr: 0608937	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  98-05 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastric ulcers.

2. Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for a skin disorder, to 
include skin cancer.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Ronald E. Freemas, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
1966 to November 1970. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2004 and February 2005 the case was remanded to the 
RO to schedule a Travel Board hearing.  That hearing took 
place before the undersigned in January 2006.      

The issue of entitlement to service connection for PTSD is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified if 
further action is required on his part.  


FINDING OF FACT

In January 2006 hearing testimony and in a January 2006 
written statement the veteran and his attorney notified VA 
that he intended to withdraw his appeals seeking service 
connection for gastric ulcers, gastroesophageal reflux 
disease and a skin disorder to include skin cancer; there is 
no question of law or fact remaining before the Board in 
these matters.  


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of service connection for gastric ulcers, 
gastroesophageal reflux disease and a skin disorder to 
include skin cancer.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, given the 
veteran's expression of intent to withdraw his appeals for 
service connection for gastric ulcers, gastroesophageal 
reflux disease and a skin disorder to include skin cancer, 
further discussion of the impact of the VCAA is not 
necessary.  Compliance with notice requirements regarding the 
remaining claim of service connection for PTSD will be 
discussed in the remand below.

II. Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In testimony and in a written statement 
provided at his Travel Board hearing, the veteran's attorney 
withdrew his appeals seeking service connection for gastric 
ulcers, gastroesophageal reflux disease and a skin disorder 
to include skin cancer.  Hence, there is no allegation of 
error of fact or law for appellate consideration on these 
claims.  Accordingly, the Board does not have jurisdiction to 
consider appeals in these matters, and they must be dismissed 
without prejudice.    


ORDER

The appeals seeking service connection for gastric ulcers, 
gastroesophageal reflux disease and a skin disorder to 
include skin cancer are dismissed.


REMAND
 
At his January 2006 Travel Board hearing the veteran alleged 
a number of verifiable incidents stressor events to which he 
attributed his claimed PTSD.  These include a June 1970 
incident at the Danang air base when he shot a Vietnamese 
shoeshine boy who had a shine box containing a .45 caliber 
pistol and a grenade; an April 1970 incident aboard his 
assigned ship, the U.S.S. America, when he was serving in the 
ship's Master Arms Force, and was forced to shoot a mess boy 
who had pulled a knife on him after he caught the boy 
stealing cigarettes from the ship's store; a May or June 
incident when, while crossing the hangar bay aboard ship, he 
hit his head on an F4 Phantom aircraft and suffered a 
laceration of the right forehead that rendered him 
unconscious and required 12 stitches; and a July 1970 
incident when he fell eight or nine feet from a captain's 
ladder and was knocked out.  According to the veteran he 
received treatment aboard ship for both the airplane 
propeller and the fall injuries, and military police took 
over the handling of both his shootings (i.e., of the 
shoeshine boy and the mess boy).  Hence, there should be 
official reports of all these incidents.  As these events 
were only recently reported by the veteran, and there has 
been no attempt to verify them, further development is 
necessary.    

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case. While the veteran was provided some notice of 
the VCAA in correspondence dated in August 2001, he was not 
advised (with sufficient specificity) of what is needed to 
establish service connection for PTSD and to submit 
everything he has pertinent to his claim, nor was he provided 
notice regarding ratings assigned for service connected 
disabilities and effective dates of awards.  See 
Dingess/Hartman v. Nicholoson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar, 2006).  As the case is being remanded anyway, there 
is an opportunity to ensure that there is full compliance 
with all notice requirements of the VCAA without adding 
substantial delay to the process.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided notice 
of the VCAA that is in full compliance 
with the statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims (specifically 
including notice of what is needed to 
establish service connection for PTSD, to 
submit everything in his possession 
pertinent to his claim, notice regarding 
ratings for PTSD, and notice regarding 
effective dates of awards, as mandated by 
Dingess/Hartman, supra.  He and his 
representative should have the 
opportunity to respond.

2.  The veteran should be asked to 
provide any additional information, 
including more specific dates, other 
individuals who were involved, a 
description of the individuals who filed 
incident reports etc., that may allow 
verification of the aforementioned 
alleged stressor events.  Regarding the 
shooting in Danang, he should be asked to 
clarify exactly where and when it 
occurred (and the branch of service of 
the military police that handled the 
matter).  He should also be asked to 
explain the details of the assignment 
that brought him to the location in 
Danang where the incident occurred, and 
the unit to which he was assigned.  
Regarding the head laceration incident, 
the fall, and the incident when he shot a 
mess boy, he should specify in greater 
detail when these ship-board incidents 
occurred..  

3.  The RO should then arrange for 
verification of the incidents outlined 
above (both the shooting incident in 
Danang and the incidents aboard ship) 
from all appropriate sources, including 
military police incident reports, 
accident reports, various ship's logs, 
and sick bay records.

4.  The RO should then make a 
determination as to which if any of the 
veteran's alleged stressor events in 
service is verified.  If, and only if, 
any of the stressors is verified, the RO 
should arrange for a psychiatric 
evaluation of the veteran to determine 
whether the veteran has PTSD based upon a 
verified stressor event.  The RO must 
advise the examiner that only the 
verified stressor(s) may be considered in 
determining whether the veteran has PTSD 
related to his military service.  The 
claims file must be reviewed by the 
examiner.  The examiner should explain 
the rationale for any opinion given.

5.  After the development ordered above 
is completed, the RO should readjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


